Case 4:20-cv-00229-JFH-JFJ Document 2 Filed in USDC ND/OK on 05/26/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 (1) SHANE SMALL, an individual,                )
                                                )
                        Plaintiff,              )
                                                )
 v.                                             )       No. 20-CV-00229-GKF-JFJ
                                                )
 (1) CLASSIC TULSA C, LLC, a                    )
 foreign limited liability company,             )
                                                )
                        Defendant.              )


                                     NOTICE OF REMOVAL

        The Petitioner, Classic Tulsa C, LLC, Defendant in the above-captioned case, hereby

 appears1 and gives notice of its removal of this action from the District Court of Tulsa County, State

 of Oklahoma, to the United States District Court for the Northern District of Oklahoma. This

 removal is made pursuant to 28 U.S.C. §§ 1441 and 1446. In support of removal, Defendant states

 as follows:

        1.      On May 4, 2020, Plaintiff, Shane Small, filed suit against Defendant in Tulsa County

 District Court, Case No. CJ-2020-01497, styled Shane Small, an individual versus Classic Tulsa C,

 LLC, a foreign limited Liability company. (Petition, Exhibit 1).

        2.      Summons and Petition were served on Defendant via service on the Oklahoma

 Secretary of State on May 11, 2020. (Summons, Exhibit 2). Defendant received a copy of the

 Summons and Petition from the Oklahoma Secretary of State on May 15, 2020.

        3.      In his Petition, Plaintiff asserts two claims. Plaintiff’s first claim is brought pursuant


        1
           In making this appearance, Defendant does not waive, and expressly reserves, any and all
 rights and defenses pursuant to state and federal law.

                                                    1
Case 4:20-cv-00229-JFH-JFJ Document 2 Filed in USDC ND/OK on 05/26/20 Page 2 of 4




 to the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq. (hereinafter “FMLA”).

 (Petition, ¶¶ 1, 30-31, Exhibit 1). Plaintiff’s second claim is for alleged Intentional Infliction of

 Emotional Distress. (Petition, ¶¶ 32-34, Exhibit 1).

         4.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over Plaintiff’s

 FMLA claim. See Davis v. BOKF NA, 2018 WL 438923, *2 (N.D. Okla. 2018) (“A defendant may

 remove a case from state court if the case falls within the original jurisdiction of the federal courts,

 and an FMLA claim arises under federal law and may be heard in federal court pursuant to 28 U.S.C.

 § 1331.”).

         5.      Pursuant to 28 U.S.C. § 1367, this court has “supplemental jurisdiction over all other

 claims that are so related to claims in the action within such original jurisdiction that they form part

 of the same case or controversy under Article III of the United States Constitution.” 28 U.S.C. §

 1367(a). “Claims form part of the same case or controversy when they ‘derive from a common

 nucleus of operative facts.’” Obeid v. Meridian Auto. System, 296 F.Supp.2d 751, 753(E.D. Mich.

 2003); accord White v. County of Newberry, S.C., 985 F.2d 168, 172 (4th Cir. 1993) (recognizing that

 claims form part of the same case or controversy if they “revolve around a central fact pattern”).

         6.      The facts alleged by Plaintiff in support of his two claims derive from a common

 nucleus of operative facts and therefore form part of the same case or controversy. Specifically,

 Plaintiff’s Petition includes a section titled “FACTS COMMON TO ALL COUNTS.” That section

 is followed by Plaintiff’s “First Claim” for alleged violation of FMLA, and followed by his “Second

 Claim” for alleged Intentional Infliction of Emotional Distress. Each of the two claims expressly

 incorporate the same preceding alleged facts which Plaintiff expressly characterizes as “facts

 common to all counts.” (Petition, Exhibit 1).


                                                    2
Case 4:20-cv-00229-JFH-JFJ Document 2 Filed in USDC ND/OK on 05/26/20 Page 3 of 4




        7.      Therefore, this Court has supplemental jurisdiction over Plaintiff’s claim for

 Intentional Infliction of Emotional Distress and this entire action is removable pursuant to 28 U.S.C.

 § 1441 (a) and § 1367 (a).

        8.      Plaintiff is a resident and citizen of the State of Oklahoma, residing in Tulsa County,

 Oklahoma. (Petition, ¶ 1, Exhibit 1). Defendant’s principal place of business is in Tulsa County,

 Oklahoma. Accordingly, venue is proper with this Court.

        9.      A copy of the Summons served upon Defendant via service on the Secretary of State

 on May 11, 2020, is attached as Exhibit 2. Pursuant to 28 U.S.C. § 1446(b), this notice of removal

 is filed within 30 days after receipt by the Defendant of Plaintiff’s Summons and Petition.

        10.     Copies of all process, pleadings, and Orders served upon Defendant have been

 attached hereto as Exhibits 1 and 2. Pursuant to LCvR 81.2, a copy of the State Court docket sheet

 is attached as Exhibit 3.

        WHEREFORE, Defendant, Classic Tulsa C, LLC, prays that this action be removed.

        Dated this 26th day of May, 2020.

                                                               Respectfully submitted,

                                                     ATKINSON, HASKINS, NELLIS,
                                                   BRITTINGHAM, GLADD & FIASCO
                                                                A PROFESSIONAL CORPORATION




                                                  /s/ Carol J. Allen
                                                Carol J. Allen, OBA #18255
                                                Michael P. Atkinson, OBA #374
                                                1500 ParkCentre
                                                525 South Main
                                                Tulsa, OK 74103-4524
                                                Telephone: (918) 582-8877
                                                Facsimile: (918) 585-8096


                                                   3
Case 4:20-cv-00229-JFH-JFJ Document 2 Filed in USDC ND/OK on 05/26/20 Page 4 of 4




                                       Certificate of Service

         I hereby certify that on May 26th, 2020, I electronically transmitted the attached document
 to the Clerk of the Court using the ECF System for filing and transmittal of a Notice of Electronic
 Filing to the following ECF registrants:


 Daniel E. Smolen - danielsmolen@ssrok.com
 Smolen & Roytman, PLLC
 701 South Cincinnati Avenue
 Tulsa, OK 74119

                                                 /s/ Carol J. Allen




                                                 4
